Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 5/13/22 has been entered and made of record. Claims 1, 3 and 7 are amended. Claims 8, 10-20 are cancelled. Claims 1-7 and 9 are pending. 

Response to Arguments
Applicant’s arguments with respect to the rejections of independent claim 1 have been fully considered but they are moot because the arguments do not apply to the references being used in the current rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kohler et al. (US 10,338,392) in view of Nakagawa et al. (US 6,005,967).
As to Claim 1, Kohler teaches a 3D augmented reality (AR) content creation device, comprising: 
a camera (Kohler discloses “The HMD device 104 may also include optical sensors 136” in C3L59-60); 
a position information sensor that detects position information of the camera (Kohler discloses “Data from the optical and location sensors 128 may also be used by the processor 132 to determine direction/location and orientation data (e.g., from imaging environmental features), enabling localization of the HMD device 104 in the real world physical environment 108” in C4L6-10);
 a controller; and a communicator (Kohler discloses a controller 160 in C5L51 and a communication unit 130 in C3L17);
 wherein the controller measures depths of feature points of at least a part of a background image captured by the camera, and gives position coordinates of a space corresponding to the background image to the feature points of the background image from the position information of the camera and the measured depths of the feature points (Kohler discloses “Display system 104 further includes a controller 160 having a logic subsystem 162 and a storage subsystem 164 in communication with the sensors, gaze detection subsystem 154, display subsystem 134, and/or other components” in C16L20-24; “The HMD device 104 may be configured to establish a coordinate frame for the physical environment 108 via the acquired image data. For example, the coordinate frame may be established from a three-dimensional mesh of the physical environment 108 constructed from depth data acquired via an on-board depth sensor (e.g. by using a simultaneous localization and mapping method)” in C5L1-8; “Data from the outward facing image sensors may be used by the processor 132 to identify surfaces of the physical environment 108 and/or measure one or more surface parameters of the physical environment 108. The processor 132 may execute instructions to generate/update 3D models and identify surfaces of the physical environment 108 in any suitable manner” in C5L17-24),
wherein the communicator is configured to communicate with another device and receive information indicating a distance and a direction with the another device (Kohler discloses “The communication unit 130 is configured to receive peer location data from the peer HMD devices 114 and 122 in the physical environment 108 and transmit location data about the HMD device 104 to the peer HMD devices 114 and 122, transmission and reception being carried out either directly or indirectly between the HMD device 104 and the peer HMD devices 114 and 122” in C3L17-23), and
wherein the controller converts the information received by the communicator into information based on the position information of the camera, gives position coordinates of a space corresponding to the background image to an AR object related to the another device from the converted information, compares the position coordinates of the feature points of the background image and the position coordinates of the AR object to determine which one to display in front and obtains a composite image of the background image and the AR object (Kohler discloses “Upon identification of the at least one peer HMD device map data about the physical environment 108 may be 114 and 122, the communication unit 130 of the HMD device 104 may be configured to receive peer location data from at least one peer HMD device 114 and 122 in the physical environment 108 and transmit location data about the HMD device 104 to the at least one peer HMD device 114 and 122. The peer location data may include, but are not limited to, at least one of: the field of view 116 and 124 of the peer HMD devices 114 and 122, surface data about surfaces within the field of view 116 and 124 of the peer HMD devices 114 and 122, and candidate positions at which the augmented reality image 110 may be displayed and viewed in the physical environment 108 by the HMD device 104 and the at least one peer HMD device 114 and 122. Based on the received peer location data, the HMD device 104 may assign and store device locations for the at least one peer HMD device 114 and 122 within the coordinate frame established by the HMD device 104 for the physical environment 108. It is understood that the location data of the HMD device 104 and the peer location of the at least one peer HMD device 114 and 122 may be mapped in either a 'world space' or a 'head space.' In the 'world space' the location data and peer location data may be marked with a transform relative to known locations in the coordinate frame for the physical environment 108, such as known map locations. In the 'head space' the location data and peer location data may be marked relative to the HMD device 104 and the at least one peer HMD devices 114 and 122, respectively” in C7L54-C8L15; “the HMD device 104 may be configured to position the augmented reality image 110 at a preselected virtual distance from the HMD device 104 for comparing the dimensional information of the augmented reality image 110 and the HMD field of view 106” in C10L8-12; “It is understood that, since the same location data is transmitted between the HMD device and the one or more peer HMD devices 114 and 122, an equivalent determination of a display position D may also be carried out in each of the peer HMD devices 114 and 122” in C10L29-33; see also C3L12-29 and claim 1. Here, Kohler teaches registering the coordinates of virtual objects and real objects in a common coordinator system so that the coordinates (x,y,z) of augmented reality objects can be fixed relative to one or more real world objects viewable through the HMD. Further, Kohler teaches comparing the dimensional information of the augmented reality image in C10L11. Kohler doesn’t directly teach comparing depth values. Nakagawa discloses “a picture synthesizing unit for synthesizing the picture of the foreground object on the background picture in consideration of the hiding relation of the background picture and foreground object picture from 102 by comparing the background depth information from 103 and position of foreground object from 104” in C4L9-14. Official notice has been taken of the fact that “the object displayed in front has a low depth value from HMD device, while the object displayed in the background has a high depth value from HMD device”, which is well-known in the art (see MPEP 2144.03).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kohler with the teaching of Nakagawa so as to synthesize the foreground object on the background image in consideration of the hiding relation of the background image and foreground object by comparing the depth information from background image and foreground object. 

As to Claim 2, Kohler in view of Nakagawa teaches the 3D AR content creation device according to claim 1, wherein the camera is a 3D camera that captures a 3D image as a background image, and the controller generates space shape surface data as a collection of surface data having the feature points of the background image as vertices (Kohler discloses “In one example, depth maps derived from depth data provided by the depth camera of outward facing image sensor may be used to generate/update 3D models and identify surfaces of the physical environment 108” in C5L24-27; “As described below, the processor 132 may be configured to generate a 3D model of the physical environment 108 including surface reconstruction information that may be used to identify surfaces in the physical space” in C4L21-24. Nakagawa also discloses sensors to capture background picture and background depth in Fig 1; “for generating the foreground object information as the information for synthesizing the object in the picture such as the shape and position of the foreground object placed in three-dimensional space together with viewing point information” in C4L4-8; “In the foreground object generating unit, the surface shape of the object to be generated is expressed by a polygon… One polygon 301 is expressed by three elements, that is, a list of peaks for composing the polygon 301, three-dimensional coordinates of peaks 302, 303, 304 in the list” in C5L30-36.)

As to Claim 3, Kohler in view of Nakagawa teaches the 3D AR content creation device according to claim 1, further comprising: 
a wide-angle camera that has a wider imaging area than a camera for capturing a background image and obtains a wide-angle image, wherein the controller gives position coordinates of a space corresponding to the wide-angle image to the feature points of the background image (Nakagawa discloses “a wide-angle plane picture taken by a wide-angle lens” in C1L38-39; background image with depth information in Fig 1; “the shape and position of the foreground object placed in three-dimensional space together with viewing point information… for synthesizing the picture of the foreground object on the background picture in consideration of the hiding relation of the background picture and foreground object picture from 102 by comparing the background depth information from 103 and position of foreground object from 104” in C4L6-14.)

As to Claim 4, Kohler in view of Nakagawa teaches the 3D AR content creation device according to claim 3, wherein the wide-angle camera that obtains the wide-angle image is a 360° camera that captures approximately 360° surrounding images (Nakagawa discloses “from a wide-angle plane picture taken by a wide-angle lens, or a columnar projected picture taken by rotating 360 degrees in the horizontal direction around one viewing point known as a panoramic picture” in C1L38-41; “Various methods are known to create a panoramic picture, including a method of taking while rotating the photo detector of a vertical slit by 360 degrees” in C2L14-17.)

As to Claim 5, Kohler in view of Nakagawa teaches the 3D AR content creation device according to claim 1, further comprising:
a 3D display that performs 3D display of the composite image (Kohler discloses HMD devices in Fig 1-3).

As to Claim 6, Kohler in view of Nakagawa teaches the 3D AR content creation device according to claim 3, wherein the controller stores the background image or the background image and the wide- angle image (Kohler discloses storage subsystem 164 in Fig 8. See also Fig 1 of Nakagawa).

As to Claim 7, Kohler in view of Nakagawa teaches the 3D AR content creation device according to claim 1, wherein the controller measures movement of the camera, recalculates position coordinates of a space given to the feature points of the background image based on measured movement data, and stores the measured movement data (Kohler discloses “the processor 132 may be configured to generate a 3D model of the physical environment 108 including surface reconstruction information that may be used to identify surfaces in the physical space” in C4L21-24; “Specifically, data from the outward facing image sensors may be used by the processor 132 to generate and/or update a three-dimensional (3D) model of the physical environment 108” in C5L14-17; “and one or more location sensor(s) 128, examples of which may include but are not limited to an accelerometer, a gyroscopic sensor, a magnetometer, a global positioning system (GPS) sensor, and an inertial measurement unit (IMU). Such sensor(s) may help to determine the position, location, and/or orientation of the display device within the environment” in C15L41-47. Nakagawa discloses “synthesize the picture from an arbitrary viewpoint” in C1L21; “by cutting out the region designated by Rx, Lx, Uy, By, depending on the angle of rotation θ, a picture corresponding to the horizontal rotation of the viewing point can be synthesized” in C2L4-5; “As for rotation of viewing point, on the other hand, it is enough to vary only the cut-out position of picture, and therefore the background picture can be synthesized in a simple processing as compared with computer graphics of synthesizing the background picture from complicated three-dimensional shape” in C3L23-28; “three-dimensional mutual actions of the foreground object and background, together with synthesization of background by rotation of viewing point” in C10L41-43; storing background picture with depth information in Fig 5.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kohler in view of Nakagawa and Smithwick (US 2014/0333899).
As to Claim 9, Kohler in view of Nakagawa teaches the 3D AR content creation device according to claim 2. The combination of Smithwick further teaches wherein the controller designates one or more pieces of surface data having feature points of the image as vertices and masks a background image of an area of the designated surface data (Kohler discloses “the processor 132 may be configured to generate a 3D model of the physical environment 108 including surface reconstruction information that may be used to identify surfaces in the physical space” in C4L21-24. Nakagawa discloses “One polygon 301 is expressed by three elements, that is, a list of peaks for composing the polygon 301, three-dimensional coordinates of peaks 302, 303, 304 in the list, and polygon attribute information necessary for rendering such as polygon color and reflection coefficient” in C5L33-38. Smithwick further discloses “The opaque portion of the screen element corresponds in size, shape, and location to the displayed virtual object image to provide a mask for the virtual image” in Abstract; “The opaque portion of the screen element corresponds in size, shape, and location to the displayed virtual object image, whereby the opaque portion provides a dynamic mask for the displayed virtual object image” in [0016].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kohler and Nakagawa with the teaching of Smithwick so as to utilize a dynamic mask to enhance a displayed virtual image such as the image of character or object selectively positioned within a real life set or set with physical objects (Smithwick, [0002]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612